Citation Nr: 1723634	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  10-39 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with brain syndrome associated with trauma in excess of 50 percent prior to June 12, 2014.

2.  Entitlement to an increased rating for residuals of a shell fragment wound of the right knee with retained metallic foreign bodies in excess of 10 percent.

3.  Entitlement to an initial increased rating for right tibial nerve neuropathy status post shrapnel wound of the right knee in excess of 10 percent.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1967 to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a September 2016 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

In a March 2017 written statement, prior to the promulgation of a Board decision, the Veteran requested that his appeals of the issues of entitlement to an increased rating for PTSD with brain syndrome associated with trauma in excess of 50 percent prior to June 12, 2014; entitlement to an increased rating for residuals of a shell fragment wound of the right knee with retained metallic foreign bodies in excess of 10 percent;  entitlement to an initial increased rating for right tibial nerve neuropathy status post shrapnel wound of the right knee in excess of 10 percent; and entitlement to a TDIU be withdrawn.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for PTSD with brain syndrome associated with trauma in excess of 50 percent prior to June 12, 2014 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to an increased rating for residuals of a shell fragment wound of the right knee with retained metallic foreign bodies in excess of 10 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial increased rating for right tibial nerve neuropathy status post shrapnel wound of the right knee in excess of 10 percent have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the veteran or by his authorized representative.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.

In a March 2017 written statement, the Veteran reported that he wished to withdraw the issues of entitlement to an increased rating for PTSD with brain syndrome associated with trauma in excess of 50 percent prior to June 12, 2014, entitlement to an increased rating for residuals of a shell fragment wound of the right knee with retained metallic foreign bodies in excess of 10 percent, entitlement to an initial increased rating for right tibial nerve neuropathy status post shrapnel wound of the right knee in excess of 10 percent, and entitlement to a TDIU.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these appeals, and they are dismissed.


ORDER

The appeal regarding the issue of entitlement to an increased rating for PTSD with brain syndrome associated with trauma in excess of 50 percent prior to June 12, 2014 is dismissed.

The appeal regarding the issue of entitlement to an increased rating for residuals of a shell fragment wound of the right knee with retained metallic foreign bodies in excess of 10 percent is dismissed.

The appeal regarding the issue of entitlement to an initial increased rating for right tibial nerve neuropathy status post shrapnel wound of the right knee in excess of 10 percent is dismissed.

The appeal regarding the issue of entitlement to a TDIU is dismissed.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


